 



EXHIBIT 10.38.11

     
(THE BOND MARKET LOGO) [b67197hcb6719701.gif]
  Master Repurchase
Agreement

September 1996 Version
Dated as of August 10, 2007
Between: RCG PB, Ltd, as Buyer (the “Buyer”) and Hanover Capital Mortgage
Holdings, Inc., as Seller (the “Seller”)

1.   Applicability       From time to time the parties hereto may enter into
transactions in which one party (“Seller”) agrees to transfer to the other
(“Buyer”) securities or other assets (“Securities”) against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to transfer to Seller
such Securities at a date certain or on demand, against the transfer of funds by
Seller. Each such transaction shall be referred to herein as a “Transaction”
and, unless otherwise agreed in writing, shall be governed by this Agreement,
including any supplemental terms or conditions contained in Annex I hereto and
in any other annexes identified herein or therein as applicable hereunder.   2.
  Definitions

  (a)   “Act of Insolvency”, with respect to any party, (i) the commencement by
such party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;

 



--------------------------------------------------------------------------------



 



  (b)   “Additional Purchased Securities”, Securities provided by Seller to
Buyer pursuant to Paragraph 4 (a) hereof;     (c)   “Buyer’s Margin Amount”,
with respect to any Transaction as of any date, the amount obtained by
application of the Buyer’s Margin Percentage to the Repurchase Price for such
Transaction as of such date;     (d)   “Buyer’s Margin Percentage”, with respect
to any Transaction as of any date, a percentage (which may be equal to the
Seller’s Margin Percentage) agreed to by Buyer and Seller or, in the absence of
any such agreement, the percentage obtained by dividing the Market Value of the
Purchased Securities on the Purchase Date by the Purchase Price on the Purchase
Date for such Transaction;     (e)   “Confirmation”, the meaning specified in
Paragraph 3(b) hereof;     (f)   “Income”, with respect to any Security at any
time, any principal thereof and all interest, dividends or other distributions
thereon;     (g)   “Margin Deficit”, the meaning specified in Paragraph 4(a)
hereof;     (h)   “Margin Excess”, the meaning specified in Paragraph 4(b)
hereof;     (i)   “Margin Notice Deadline”, the time agreed to by the parties in
the relevant Confirmation, Annex I hereto or otherwise as the deadline for
giving notice requiring same-day satisfaction of margin maintenance obligations
as provided in Paragraph 4 hereof (or, in the absence of any such agreement, the
deadline for such purposes established in accordance with market practice);    
(j)   “Market Value”, with respect to any Securities as of any date, the price
for such Securities on such date obtained from a generally recognized source
agreed to by the parties or the most recent closing bid quotation from such a
source, plus accrued Income to the extent not included therein (other than any
Income credited or transferred to, or applied to the obligations of, Seller
pursuant to Paragraph 5 hereof) as of such date (unless contrary to market
practice for such Securities);     (k)   “Price Differential”, with respect to
any Transaction as of any date, the aggregate amount obtained by daily
application of the Pricing Rate for such Transaction to the Purchase Price for
such Transaction on a 360 day per year basis for the actual number of days
during the period commencing on (and including) the Purchase Date for such
Transaction and ending on (but excluding) the date of determination (reduced by
any amount of such Price Differential previously paid by Seller to Buyer with
respect to such Transaction);     (l)   “Pricing Rate”, the per annum percentage
rate for determination of the Price Differential;     (m)   “Prime Rate”, the
prime rate of U.S. commercial banks as published in The Wall Street Journal (or,
if more than one such rate is published, the average of such rates);

Master Repurchase Agreement



2



--------------------------------------------------------------------------------



 



(n)   “Purchase Date”, the date on which Purchased Securities are to be
transferred by Seller to Buyer;   (o)   “Purchase Price”, (i) on the Purchase
Date, the price at which Purchased Securities are transferred by Seller to
Buyer, and (ii) thereafter, except where Buyer and Seller agree otherwise, such
price increased by the amount of any cash transferred by Buyer to Seller
pursuant to Paragraph 4(b) hereof and decreased by the amount of any cash
transferred by Seller to Buyer pursuant to Paragraph 4 (a) hereof or applied to
reduce Seller’s obligations under clause (ii) of Paragraph 5 hereof;   (p)  
“Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof. The term “Purchased Securities” with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4 (b) hereof;   (q)   “Repurchase Date”, the date
on which Seller is to repurchase the Purchased Securities from Buyer, including
any date determined by application of the provisions of Paragraph 3(c) or 11
hereof;   (r)   “Repurchase Price”, the price at which Purchased Securities are
to be transferred from Buyer to Seller upon termination of a Transaction, which
will be determined in each case (including Transactions terminable upon demand)
as the sum of the Purchase Price and the Price Differential as of the date of
such determination;   (s)   “Seller’s Margin Amount”, with respect to any
Transaction as of any date, the amount obtained by application of the Seller’s
Margin Percentage to the Repurchase Price for such Transaction as of such date;
  (t)   “Seller’s Margin Percentage”, with respect to any Transaction as of any
date, a percentage (which may be equal to the Buyer’s Margin Percentage) agreed
to by Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction.

3.   Initiation; Confirmation; Termination

  (a)   An agreement to enter into a Transaction may be made orally or in
writing at the initiation of either Buyer or Seller. On the Purchase Date for
the Transaction, the Purchased Securities shall be transferred to Buyer or its
agent against the transfer of the Purchase Price to an account of Seller.    
(b)   Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or
both), as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation”). The Confirmation shall
describe the Purchased Securities (including CUSIP number, if any), identify
Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase Price,
(iii) the Repurchase Date, unless the Transaction is to be terminable on demand,
(iv) the Pricing Rate or Repurchase Price applicable to the Transaction, and
(v) any additional terms or conditions of the

Master Repurchase Agreement

3



--------------------------------------------------------------------------------



 



      Transaction not inconsistent with this Agreement. The Confirmation,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed between Buyer and Seller with respect to the Transaction to which the
Confirmation relates, unless with respect to the Confirmation specific objection
is made promptly after receipt thereof. In the event of any conflict between the
terms of such Confirmation and this Agreement, this Agreement shall prevail.    
(c)   In the case of Transactions terminable upon demand, such demand shall be
made by Buyer or Seller, no later than such time as is customary in accordance
with market practice, by telephone or otherwise on or prior to the business day
on which such termination will be effective. On the date specified in such
demand, or on the date fixed for termination in the case of Transactions having
a fixed term, termination of the Transaction will be effected by transfer to
Seller or its agent of the Purchased Securities and any Income in respect
thereof received by Buyer (and not previously credited or transferred to, or
applied to the obligations of, Seller pursuant to Paragraph 5 hereof) against
the transfer of the Repurchase Price to an account of Buyer.

4.   Margin Maintenance

  (a)   If at any time the aggregate Market Value of all Purchased Securities
subject to all Transactions in which a particular party hereto is acting as
Buyer is less than the aggregate Buyer’s Margin Amount for all such Transactions
(a “Margin Deficit”), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller’s option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer (“Additional Purchased Securities”),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer’s Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions in which such Buyer
is acting as Seller).     (b)   If at any time the aggregate Market Value of all
Purchased Securities subject to all Transactions in which a particular party
hereto is acting as Seller exceeds the aggregate Seller’s Margin Amount for all
such Transactions at such time (a “Margin Excess”), then Seller may by notice to
Buyer require Buyer in such Transactions, at Buyer’s option, to transfer cash or
Purchased Securities to Seller, so that the aggregate Market Value of the
Purchased Securities, after deduction of any such cash or any Purchased
Securities so transferred, will thereupon not exceed such aggregate Seller’s
Margin Amount (increased by the amount of any Margin Excess as of such date
arising from any Transactions in which such Seller is acting as Buyer).     (c)
  If any notice is given by Buyer or Seller under subparagraph (a) or (b) of
this Paragraph at or before the Margin Notice Deadline on any business day, the
party receiving such notice shall transfer cash or Additional Purchased
Securities as provided in such subparagraph no later than the close of business
in the relevant market on such day. If any such notice is given after the Margin
Notice Deadline, the party receiving such notice shall transfer such cash or
Securities no later than the close of business in the relevant market on the
next business day following such notice.

Master Repurchase Agreement

4



--------------------------------------------------------------------------------



 



  (d)   Any cash transferred pursuant to this Paragraph shall be attributed to
such Transactions as shall be agreed upon by Buyer and Seller.     (e)   Seller
and Buyer may agree, with respect to any or all Transactions hereunder, that the
respective rights of Buyer or Seller (or both) under subparagraphs (a) and
(b) of this Paragraph may be exercised only where a Margin Deficit or Margin
Excess, as the case may be, exceeds a specified dollar amount or a specified
percentage of the Repurchase Prices for such Transactions (which amount or
percentage shall be agreed to by Buyer and Seller prior to entering into any
such Transactions).     (f)   Seller and Buyer may agree, with respect to any or
all Transactions hereunder, that the respective rights of Buyer and Seller under
subparagraphs (a) and (b) of this Paragraph to require the elimination of a
Margin Deficit or a Margin Excess, as the case may be, may be exercised whenever
such a Margin Deficit or Margin Excess exists with respect to any single
Transaction hereunder (calculated without regard to any other Transaction
outstanding under this Agreement).

5.   Income Payments       Seller shall be entitled to receive an amount equal
to all Income paid or distributed on or in respect of the Securities that is not
otherwise received by Seller, to the full extent it would be so entitled if the
Securities had not been sold to Buyer. Buyer shall, as the parties may agree
with respect to any Transaction (or, in the absence of any such agreement, as
Buyer shall reasonably determine in its discretion), on the date such Income is
paid or distributed either (i) transfer to or credit to the account of Seller
such Income with respect to any Purchased Securities subject to such Transaction
or (ii) with respect to Income paid in cash, apply the Income payment or
payments to reduce the amount, if any, to be transferred to Buyer by Seller upon
termination of such Transaction. Buyer shall not be obligated to take any action
pursuant to the preceding sentence (A) to the extent that such action would
result in the creation of a Margin Deficit, unless prior thereto or
simultaneously therewith Seller transfers to Buyer cash or Additional Purchased
Securities sufficient to eliminate such Margin Deficit, or (B) if an Event of
Default with respect to Seller has occurred and is then continuing at the time
such Income is paid or distributed.

6.  Security Interest
Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.
Master Repurchase Agreement

5



--------------------------------------------------------------------------------



 



7.  Payment and Transfer
Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank, or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer.
8.  Segregation of Purchased Securities
To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.
Required Disclosure for Transactions in Which the Seller Retains Custody of the
Purchased Securities
Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that, during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will] * [may] ** be
subject to liens granted by Seller to [its clearing bank] * [third parties] **
and may be used by Seller for deliveries on other securities transactions.
Whenever the securities are commingled, Seller’s ability to resegregate
substitute securities for Buyer will be subject to Seller’s ability to satisfy
[the clearing] * [any] ** lien or to obtain substitute securities.
 
* Language to be used under 17 C.F.R. 13403.4(e) if Seller is a government
securities broker or dealer other than a financial institution.
** Language to be used under 17 C.F.R. 13403.5(d) if Seller is a financial
institution.
Master Repurchase Agreement

6



--------------------------------------------------------------------------------



 



9.   Substitution

  (a)   Seller may, subject to agreement with and acceptance by Buyer,
substitute other Securities for any Purchased Securities. Such substitution
shall be made by transfer to Buyer of such other Securities and transfer to
Seller of such Purchased Securities. After substitution, the substituted
Securities shall be deemed to be Purchased Securities.     (b)   In Transactions
in which Seller retains custody of Purchased Securities, the parties expressly
agree that Buyer shall be deemed, for purposes of subparagraph (a) of this
Paragraph, to have agreed to and accepted in this Agreement substitution by
Seller of other Securities for Purchased Securities; provided, however, that
such other Securities shall have a Market Value at least equal to the Market
Value of the Purchased Securities for which they are substituted.

10.   Representations       Each of Buyer and Seller represents and warrants to
the other that (i) it is duly authorized to execute and deliver this Agreement,
to enter into Transactions contemplated hereunder and to perform its obligations
hereunder and has taken all necessary action to authorize such execution,
delivery and performance, (ii) it will engage in such Transactions as principal
(or, if agreed in writing, in the form of an annex hereto or otherwise, in
advance of any Transaction by the other party hereto, as agent for a disclosed
principal), (iii) the person signing this Agreement on its behalf is duly
authorized to do so on its behalf (or on behalf of any such disclosed
principal), (iv) it has obtained all authorizations of any governmental body
required in connection with this Agreement and the Transactions hereunder and
such authorizations are in full force and effect and (v) the execution, delivery
and performance of this Agreement and the Transactions hereunder will not
violate any law, ordinance, charter, bylaw or rule applicable to it or any
agreement by which it is bound or by which any of its assets are affected. On
the Purchase Date for any Transaction Buyer and Seller shall each be deemed to
repeat all the foregoing representations made by it.   11.   Events of Default  
    In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day’s notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer,
(vi) any representation made by Seller or Buyer shall have been incorrect or
untrue in any material respect when made or repeated or deemed to have been made
or repeated, or (vii) Seller or Buyer shall admit to the other its inability to,
or its intention not to, perform any of its obligations hereunder (each an
“Event of Default”):

  (a)   The nondefaulting party may, at its option (which option shall be deemed
to have been exercised immediately upon the occurrence of an Act of Insolvency),
declare an Event of Default to have occurred hereunder and, upon the exercise or
deemed exercise of such option, the Repurchase Date for each Transaction
hereunder shall, if it has not already

Master Repurchase Agreement

7



--------------------------------------------------------------------------------



 



      occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). The nondefaulting party shall (except upon the occurrence of an Act
of Insolvency) give notice to the defaulting party of the exercise of such
option as promptly as practicable.

  (b)   In all Transactions in which the defaulting party is acting as Seller,
if the nondefaulting party exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Paragraph, (i) the defaulting party’s
obligations in such Transactions to repurchase all Purchased Securities, at the
Repurchase Price therefor on the Repurchase Date determined in accordance with
subparagraph (a) of this Paragraph, shall thereupon become immediately due and
payable, (ii) all Income paid after such exercise or deemed exercise shall be
retained by the nondefaulting party and applied to the aggregate unpaid
Repurchase Prices and any other amounts owing by the defaulting party hereunder,
and (iii) the defaulting party shall immediately deliver to the nondefaulting
party any Purchased Securities subject to such Transactions then in the
defaulting party’s possession or control.     (c)   In all Transactions in which
the defaulting party is acting as Buyer, upon tender by the nondefaulting party
of payment of the aggregate Repurchase Prices for all such Transactions, all
right, title and interest in and entitlement to all Purchased Securities subject
to such Transactions shall be deemed transferred to the nondefaulting party, and
the defaulting party shall deliver all such Purchased Securities to the
nondefaulting party.     (d)   If the nondefaulting party exercises or is deemed
to have exercised the option referred to in subparagraph (a) of this Paragraph,
the nondefaulting party, without prior notice to the defaulting party, may:

  (i)   as to Transactions in which the defaulting party is acting as Seller,
(A) immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefor on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder; and     (ii)   as to Transactions in which the
defaulting party is acting as Buyer, (A) immediately purchase, in a recognized
market (or otherwise in a commercially reasonable manner) at such price or
prices as the nondefaulting party may reasonably deem satisfactory, securities
(“Replacement Securities”) of the same class and amount as any Purchased
Securities that are not delivered by the defaulting party to the nondefaulting
party as required hereunder or (B) in its sole discretion elect, in lieu of
purchasing Replacement Securities, to be deemed to have purchased Replacement
Securities at the price therefor on such

Master Repurchase Agreement

8



--------------------------------------------------------------------------------



 



      date, obtained from a generally recognized source or the most recent
closing offer quotation from such a source.

    Unless otherwise provided in Annex I, the parties acknowledge and agree that
(1) the Securities subject to any Transaction hereunder are instruments traded
in a recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).

  (e)   As to Transactions in which the defaulting party is acting as Buyer, the
defaulting party shall be liable to the nondefaulting party for any excess of
the price paid (or deemed paid) by the nondefaulting party for Replacement
Securities over the Repurchase Price for the Purchased Securities replaced
thereby and for any amounts payable by the defaulting party under Paragraph 5
hereof or otherwise hereunder.     (f)   For purposes of this Paragraph 11, the
Repurchase Price for each Transaction hereunder in respect of which the
defaulting party is acting as Buyer shall not increase above the amount of such
Repurchase Price for such Transaction determined as of the date of the exercise
or deemed exercise by the nondefaulting party of the option referred to in
subparagraph (a) of this Paragraph.     (g)   The defaulting party shall be
liable to the nondefaulting party for (i) the amount of all reasonable legal or
other expenses incurred by the nondefaulting party in connection with or as a
result of an Event of Default, (ii) damages in an amount equal to the cost
(including all fees, expenses and commissions) of entering into replacement
transactions and entering into or terminating hedge transactions in connection
with or as a result of an Event of Default, and (iii) any other loss, damage,
cost or expense directly arising or resulting from the occurrence of an Event of
Default in respect of a Transaction.     (h)   To the extent permitted by
applicable law, the defaulting party shall be liable to the nondefaulting party
for interest on any amounts owing by the defaulting party hereunder, from the
date the defaulting party becomes liable for such amounts hereunder until such
amounts are (i) paid in full by the defaulting party or (ii) satisfied in full
by the exercise of the nondefaulting party’s rights hereunder. Interest on any
sum payable by the defaulting party to the nondefaulting party under this
Paragraph 11(h) shall be at a rate equal to the greater of the Pricing Rate for
the relevant Transaction or the Prime Rate.     (i)   The nondefaulting party
shall have, in addition to its rights hereunder, any rights otherwise available
to it under any other agreement or applicable law.

12.    Single Agreement       Buyer and Seller acknowledge that, and have
entered hereinto and will enter into each Transaction hereunder in consideration
of and in reliance upon the fact that, all Transactions hereunder constitute a
single business and contractual relationship and have been made in consideration
of each other. Accordingly, each of Buyer and Seller agrees (i) to perform all
of its obligations in respect of each Transaction hereunder, and that a default
in the performance

Master Repurchase Agreement

9



--------------------------------------------------------------------------------



 



    of any such obligations shall constitute a default by it in respect of all
Transactions hereunder, (ii) that each of them shall be entitled to set off
claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.   13.   Notices and
Other Communications       Any and all notices, statements, demands or other
communications hereunder may be given by a party to the other by mail,
facsimile, telegraph, messenger or otherwise to the address specified in Annex
II hereto, or so sent to such party at any other place specified in a notice of
change of address hereafter received by the other. All notices, demands and
requests hereunder may be made orally, to be confirmed promptly in writing, or
by other communication as specified in the preceding sentence.   14.   Entire
Agreement; Severability       This Agreement shall supersede any existing
agreements between the parties containing general terms and conditions for
repurchase transactions. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.   15.   Non-assignability; Termination

  (a)   The rights and obligations of the parties under this Agreement and under
any Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.     (b)   Subparagraph (a) of
this Paragraph 15 shall not preclude a party from assigning, charging or
otherwise dealing with all or any part of its interest in any sum payable to it
under Paragraph 11 hereof.

Master Repurchase Agreement

10



--------------------------------------------------------------------------------



 



16.   Governing Law       This Agreement shall be governed by the laws of the
State of New York without giving effect to the conflict of law principles
thereof.   17.   No Waivers, Etc.       No express or implied waiver of any
Event of Default by either party shall constitute a waiver of any other Event of
Default and no exercise of any remedy hereunder by any party shall constitute a
waiver of its right to exercise any other remedy hereunder. No modification or
waiver of any provision of this Agreement and no consent by any party to a
departure herefrom shall be effective unless and until such shall be in writing
and duly executed by both of the parties hereto. Without limitation on any of
the foregoing, the failure to give a notice pursuant to Paragraph 4(a) or 4(b)
hereof will not constitute a waiver of any right to do so at a later date.   18.
  Use of Employee Plan Assets

  (a)   If assets of an employee benefit plan subject to any provision of the
Employee Retirement Income Security Act of 1974 (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.     (b)   Subject to the last sentence of subparagraph (a) of this
Paragraph, any such Transaction shall proceed only if Seller furnishes or has
furnished to Buyer its most recent available audited statement of its financial
condition and its most recent subsequent unaudited statement of its financial
condition.     (c)   By entering into a Transaction pursuant to this Paragraph,
Seller shall be deemed (i) to represent to Buyer that since the date of Seller’s
latest such financial statements, there has been no material adverse change in
Seller’s financial condition which Seller has not disclosed to Buyer, and
(ii) to agree to provide Buyer with future audited and unaudited statements of
its financial condition as they are issued, so long as it is a Seller in any
outstanding Transaction involving a Plan Party.

19.   Intent

  (a)   The parties recognize that each Transaction is a “repurchase agreement”
as that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Securities subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar

Master Repurchase Agreement

11



--------------------------------------------------------------------------------



 



      as the type of assets subject to such Transaction would render such
definition inapplicable).

  (b)   It is understood that either party’s right to liquidate Securities
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Paragraph 11 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.     (c)   The parties agree and acknowledge
that if a party hereto is an “insured depository institution,” as such term is
defined in the Federal Deposit Insurance Act, as amended (“FDIA”), then each
Transaction hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable).     (d)   It is understood that this Agreement
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any Transaction hereunder
shall constitute a “covered contractual payment entitlement” or “covered
contractual payment obligation”, respectively, as defined in and subject to
FDICIA (except insofar as one or both of the parties is not a “financial
institution” as that term is defined in FDICIA).

20.   Disclosure Relating to Certain Federal Protections       The parties
acknowledge that they have been advised that:

  (a)   in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;     (b)   in the case of
Transactions in which one of the parties is a government securities broker or a
government securities dealer registered with the SEC under Section 15C of the
1934 Act, SIPA will not provide protection to the other party with respect to
any Transaction hereunder; and     (c)   in the case of Transactions in which
one of the parties is a financial institution, funds held by the financial
institution pursuant to a Transaction hereunder are not a deposit and therefore
are not insured by the Federal Deposit Insurance Corporation or the National
Credit Union Share Insurance Fund, as applicable.

Master Repurchase Agreement

12



--------------------------------------------------------------------------------



 



          RCG PB, LTD, as Buyer    
 
       
By:
  /s/ Jeffrey M. Solomon     
 
       
Name:
  Jeffrey M. Solomon     
Title:
  Authorized Signatory     
 
        HANOVER CAPITAL MORTGAGE HOLDINGS, INC.,
as Seller    
 
       
By:
  /s/ John A. Burchett     
 
       
Name:
  John A. Burchett     
Title:
  Chairman, President and Chief Executive Officer     

Master Repurchase Agreement
(Hanover)

S-1



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED ANNEX I
SUPPLEMENTAL TERMS AND CONDITIONS
This Second Amended and Restated Annex I (this “Annex I”), dated as of
November 13, 2007, forms a part of the TBMA Master Repurchase Agreement
(September 1996 Version) dated as of August 10, 2007 (the “Master Agreement”
and, together with this Second Amended and Restated Annex I, Annex II and any
schedules and exhibits hereto or thereto, this “Agreement”), between Hanover
Capital Mortgage Holdings, Inc., as the Seller (the “Seller”) and RCG PB, Ltd,
as buyer (the “Buyer”). Capitalized terms used but not defined in this Annex I
shall have the meanings ascribed to them in the Master Agreement. To the extent
that this Annex I conflicts with the terms of the Master Agreement, this Annex I
shall control.
     All references to Buyer in the Agreement shall be deemed to be references
to RCG PB, Ltd, and except as is otherwise expressly provided in this Annex I to
the contrary, any reference to “Seller” in the Master Agreement shall be
construed to mean a reference to Hanover Capital Mortgage Holdings, Inc.
     1. DEFINITIONS.
     (a) For purposes of the Agreement and this Annex I, the following terms
shall have the following meanings:
     “Act of Insolvency” means the occurrence of either of the following with
respect to any Person:
     (a) (i) any case, proceeding, petition or action shall be commenced or
filed, without such Person’s application or consent, in any court, seeking the
liquidation, reorganization, debt arrangement, dissolution, winding up, or
composition or readjustment or relief of debts of such Person, the appointment
of a trustee, receiver, custodian, liquidator, assignee, sequestrator or the
like for such Person or all or substantially all of such Person’s assets, or any
assignment for the benefit of the creditors of such Person, or (ii) any similar
case, proceeding, petition or action with respect to such Person under any law
relating to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts shall be commenced or filed against such Person, and such
case, proceeding, petition or action shall continue undismissed, or unstayed and
in effect, for a period of 15 consecutive days; or an order for relief in
respect of such Person shall be entered in an involuntary case under the
Bankruptcy Code or other similar laws now or hereafter in effect; or
     (b) such Person shall commence or file a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect (including, without
limitation, under Section 301 of the Bankruptcy Code), or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for, such Person or
for substantially all of its property, or shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in

Annex I-1



--------------------------------------------------------------------------------



 



writing its inability to, pay its debts generally as they become due, or its
board of directors or managers shall vote to implement any of the foregoing.
     “Affiliate” when used with respect to a Person means any other Person
controlling, controlled by, or under common control with, such Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities
(including, without limitation, partnership interests), by contract or otherwise
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
amended.
     “Business Day” means any day other than a Saturday or Sunday or a day when
banks are authorized or required by law to close in New York, New York.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any successor statute of similar
import, in each case as in effect from time to time. References to sections of
the Code also refer to any successor sections.
     “Default” means any event, that, with the giving of notice or the passage
of time or both, would constitute an Event of Default under this Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, in each case as in effect
from time to time. References to sections of ERISA also refer to any successor
sections.
     “Event of Default” shall have the meaning assigned to such term in
Section 11 of this Annex I.
     “Investment Company Act” means the United States Investment Company Act of
1940, as amended.
     “Lien” means any lien (statutory or other), security interest, assignment,
mortgage, charge, pledge, hypothecation, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing lease involving substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the UCC or any comparable law of any jurisdiction).
     “Monthly Additional Purchase Price Payment Date” means the second Business
Day following the 25th calendar day of each month prior to the Repurchase Date.
     “Monthly Additional Purchase Price Payment” means, for each Monthly
Additional Purchase Price Payment Date, an amount equal to the excess of (A) all
interest actually paid on the Purchased Securities (whether or not held by the
Buyer), since the preceding Monthly Additional Purchase Price Payment Date (or,
in the case of the first Monthly Additional Purchase Price Payment Date, the
Purchase Date) over (B) $810,000.

Annex I-2



--------------------------------------------------------------------------------



 



     “Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
incorporated or unincorporated association, joint venture, government or any
agency or political subdivision thereof or any other entity.
     “Proposal” means a written notice setting forth the following information
with respect to the portfolio of securities that the Seller desires to transfer
to the Buyer: (i) the CUSIP for each such Security; and (ii) the unpaid
principal balance for each such Security. A Proposal shall not include any
Additional Purchased Securities.
     “SEC” means the Securities and Exchange Commission or any successor
thereto.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction or jurisdictions.
               (b) The following capitalized terms shall have the respective
meanings set forth below, in lieu of the meanings for such terms set forth in
the Master Agreement:
     “Confirmation” means a confirmation substantially in the form of Exhibit A
delivered pursuant to Paragraph 3 of the Master Agreement.
     “Purchase Date” means August 10, 2007.
     “Purchase Price” means $80,932,928.35
     “Repurchase Date” means August 9, 2008; provided, further, that, upon the
declaration or deemed declaration of an Event of Default pursuant to Section 11
hereof, the Repurchase Date shall be accelerated pursuant to Section 11(b).
     “Repurchase Price” means an amount equal to the excess of (A) the sum of
(i) the Purchase Price, (ii) $9,720,000, and (iii) $4,000,000, over (B) the
excess of (i) all interest actually paid on the Purchased Securities (whether or
not held by the Buyer), since the Purchase Date, over (ii) the sum of the
Monthly Additional Purchase Price Payments paid by the Buyer to the Seller since
the Purchase Date.
               (c) This Annex I is intended to supplement the Master Agreement
and shall, wherever possible, be interpreted so as to be consistent with the
Master Agreement; however, in the event of any conflict or inconsistency between
the provisions of this Annex I and the provisions of the Master Agreement, the
provisions of this Annex I shall govern and control. For purposes of this Annex
I and each Confirmation, unless the context otherwise requires: (a) references
to any amount as on deposit or outstanding on any particular date means such
amount at the close of business on such day; (b) the term “including” means
“including without limitation”; (c) references to any law or regulation refer to
that law or regulation as amended from time to time and include any successor
law or regulation; (d) references to any agreement

Annex I-3



--------------------------------------------------------------------------------



 



refer to that agreement as from time to time amended, restated or supplemented
or as the terms of such agreement are waived or modified in accordance with its
terms; (e) references to any Person include that Person’s successors and
assigns; and (f) headings are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.
2. DELIVERY. All Purchased Securities shall be transferred to the Buyer by the
Seller delivering (or causing to be delivered) to the Buyer, on or prior to the
Purchase Date, the security certificate for each Purchased Security, indorsed to
the Buyer by an effective indorsement whereupon ownership of the Purchased
Securities shall pass to the Buyer.
3. FUNDING REQUESTS; CONFIRMATIONS.
     Paragraph 3 of the Master Agreement is hereby deleted in its entirety and
replaced with the following:
     (a) The Seller agrees to do such further acts and things and to execute and
deliver to Buyer such additional assignments, acknowledgments, agreements,
powers and instruments as are reasonably required by Buyer to carry into effect
the purposes of this Agreement, to perfect the interests of Buyer in the
Purchased Securities, or to better assure and confirm unto Buyer its rights,
powers and remedies hereunder.
     (b) On or prior to 7:00 a.m. New York City time on the date hereof, the
Seller shall deliver to the Buyer the Proposal.
     (c) On the Purchase Date specified in the Proposal, the Seller and Buyer
shall agree, in writing through the execution of the Confirmation, on the
Securities to be purchased by the Buyer, which shall be identified by CUSIP in
the Confirmation. Seller shall, as soon as practicable (but no later than
11:00 a.m. New York City time on the Purchase Date), deliver to the Buyer the
Confirmation, substantially in the form of Exhibit A, and if such Confirmation
has been delivered in form acceptable to the Buyer and all other conditions
precedent set forth in Section 12 have been satisfied to the Buyer’s
satisfaction, the Buyer shall execute and return such Confirmation to the
Seller.
     (d) In the event of any conflict between the terms of such Confirmation and
this Agreement, this Agreement shall prevail. For the avoidance of doubt, the
parties hereby agree that there shall be only one Confirmation and only one
Transaction under this Agreement.
4. MARGIN MAINTENANCE.
     Paragraph 4 of the Agreement is hereby deleted in its entirety.
5. INCOME PAYMENTS; ADDITIONAL PURCHASE PRICE.
     Paragraph 5 of the Master Agreement is hereby deleted in its entirety and
replaced with the following:
     The Buyer shall be entitled to all Income and other proceeds received on
the Purchased Securities. On each Monthly Additional Purchase Price Payment
Date, the Buyer shall pay to

Annex I-4



--------------------------------------------------------------------------------



 



the Seller the Monthly Additional Purchase Price Payment for such Monthly
Additional Purchase Price Payment Date by 11:30 a.m. New York City time, unless
an Event of Default or Default shall have occurred or be continuing.
6. SECURITY INTEREST.
     Paragraph 6 of the Master Agreement is hereby deleted in its entirety and
replaced with the following:
Although the parties intend that the Transaction hereunder be a sale and
purchase and not a loan, in the event the Transaction is deemed to be a loan,
the Seller shall be deemed to have pledged to the Buyer as security for the
performance by the Seller of its obligations under the Transaction, and shall be
deemed to have granted to the Buyer a security interest in, all of the Purchased
Securities and all Income thereon and other proceeds thereof. The Seller hereby
authorizes the Buyer to file such financing statements relating to the Purchased
Securities as it may deem appropriate in its sole discretion. The Seller shall
pay the filing costs for any financing statements prepared pursuant hereto.
7. PURCHASE PRICE; REPURCHASE PRICE.
     Paragraph 7 of the Master Agreement is hereby deleted in its entirety and
replaced with the following:
     (a) On the Purchase Date for the Transaction, the Buyer shall pay the
Seller the Purchase Price to or at the direction of the Seller.
     (b) The Seller shall pay the Repurchase Price on the Repurchase Date in
immediately available funds by 11:30 a.m. New York City time on the Repurchase
Date to the Buyer.
     (c) The Seller may elect to repay all or any portion of the Repurchase
Price on the Repurchase Date to the Buyer in kind and not in immediately
available funds by delivering to the Buyer written notice of such election at
least two Business days preceding the Repurchase Date. If the Seller makes such
an election, the Buyer shall provide to Seller a schedule of each of the
Purchased Securities or substantially similar securities and the market value
(determined by Buyer in its sole discretion) with respect thereto; and Seller
shall be entitled to select, by written notice to Buyer, the amount of
Repurchase Price it wishes to settle in kind and which Purchased Securities or
substantially similar securities to use for that purpose.
8. ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE SELLER.
          In addition to the representations and warranties appearing in
Paragraph 10 of the Master Agreement, the Seller represents and warrants to the
Buyer that as of the date of this Agreement and as of the Purchase Date for the
purchase of the Purchased Securities by Buyer from the Seller hereunder:

Annex I-5



--------------------------------------------------------------------------------



 



     (a) It (i) is duly organized, validly existing and in good standing under
the laws of the state of its formation, and (ii) has all requisite power and
authority to carry on its business as now conducted in all material respects and
to perform its obligations under this Agreement.
     (b) Its execution, delivery and performance of this Agreement (i) are
within its organic powers, (ii) have been duly authorized by all necessary
corporate action, and (iii) do not contravene (A) its organizational documents
or (B) any law or any contractual restriction binding on the Seller, except with
respect to the contravention of law or contractual restrictions which would not
result in any material adverse change in the business, operations, financial
condition, properties, or assets of the Seller, or which may have an adverse
effect on the validity of this Agreement or the Purchased Securities or the
Seller’s ability to timely perform its obligations under this Agreement.
     (c) No authorization, consent, approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body, domestic or
foreign (which has not been obtained or made) is or will be necessary for the
Seller’s valid execution, delivery and performance of this Agreement.
     (d) This Agreement when executed, will constitute legal, valid and binding
obligations of the Seller enforceable against the Seller in accordance with
their respective terms; except that the enforcement of each such agreement may
be subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and (ii) general principles of equity and the discretion of the court before
which any proceeding therefor may be brought.
     (e) There is no action, suit, proceeding, investigation, or arbitration
pending or threatened against the Seller or any of its assets, which may result
in any material adverse change in the business, operations, financial condition,
properties, or which may have an adverse effect on the validity of this
Agreement or the Purchased Securities or the Seller’s ability to timely perform
its obligations under this Agreement or requires filing with the SEC in
accordance with its rules and regulations. This Seller is in compliance in all
material respects with all requirements of applicable law. The Seller is not in
default in any material respect with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any arbitrator or governmental
authority.
     (f) The Seller has not dealt with any broker, investment banker, agent, or
other Person who may be entitled to any commission or compensation in connection
with the sale of Purchased Securities pursuant to this Agreement.
     (g) No Event of Default or Default exists hereunder.
     (h) The Seller is generally able to pay, and as of the date hereof is
paying, its debts as they come due. The Seller has not become, or is presently,
financially insolvent nor will the Seller be made insolvent by virtue of its
execution of or performance under this Agreement within the meaning of the
bankruptcy laws or the insolvency laws of any jurisdiction. The Seller has not
entered into this Agreement or the Transaction pursuant thereto in contemplation
of insolvency or with intent to hinder, delay or defraud any creditor.

Annex I-6



--------------------------------------------------------------------------------



 



     (i) The Seller is not (A) an “investment company,” or a company “controlled
by an investment company,” within the meaning of the Investment Company Act of
1940, as amended, or (B) a “holding company,” or a “subsidiary company of a
holding company,” or an “affiliate” of either a “holding company” or a
“subsidiary company of a holding company,” as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended.
     (j) The Seller has filed or caused to be filed all tax returns which to its
knowledge would be delinquent if they had not been filed on or before the date
hereof and has paid all taxes shown to be due and payable on or before the date
hereof on such returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it and any of its
assets by any governmental authority, except for such taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided in
accordance with generally accepted accounting principles; no tax liens have been
filed against any of the Seller’s assets and, to its knowledge, no claims are
being asserted with respect to any such taxes, fees or other charges.
     (k) The Seller does not sponsor, contribute to, or maintain a “single
employer plan” within the meaning of Section 4001(a)(15) of ERISA, and is not a
member of an ERISA Group, any member of which sponsors, contributes to, or
maintains a “single employer plan.”
     (l) The Seller represents and warrants (i) that the Transaction
contemplated hereunder is a “repurchase agreement” as that term is defined in
Section 101(47) of the Bankruptcy Code, eligible for relief under Section 559 of
the Bankruptcy Code (except insofar as the Purchased Securities subject to the
Transaction, or the term of the Transaction, would render such definition
inapplicable), a “forward contract” as that term is defined in Section 101(25)
of the Bankruptcy Code (except insofar as the Purchased Securities subject to
the Transaction would render such definition inapplicable), a “securities
contract” as that term is defined in Section 741(7) of the Bankruptcy Code,
and/or a “master netting agreement” as that term is defined in Section 101(38A)
of the Bankruptcy Code; and (ii) that each assignment, transfer or payment of
Purchased Securities or Repurchase Price is a “margin payment” as that term is
defined in Sections 101(38), 741(5) and 761(15) of the Bankruptcy Code, or a
“settlement payment” as that term is defined in Sections 101(51A) and 741(8) of
the Bankruptcy Code.
     (m) The provisions of this Agreement are effective to either constitute a
sale of the Purchased Securities transferred by the Seller to the Buyer or to
create in favor of the Buyer a valid security interest in all right, title and
interest of the Seller in, to and under such Purchased Securities.
     (n) The Seller’s jurisdiction of organization is Maryland and its chief
executive office is, and has been, located at 200 Metroplex, Suite 100, Edison,
New Jersey 08817.
     (o) As of the date hereof, the Seller has not changed its jurisdiction of
formation since such entity was formed.
     (p) The Seller keeps its books and records, including all computer tapes
and records related to the Purchased Securities transferred by it hereunder at
its chief executive office and its offices at 1 Exchange Plaza, 55 Broadway, Ste
3002, New York, New York 10006.

Annex I-7



--------------------------------------------------------------------------------



 



     (q) The Seller does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement in all material respects.
     (r) The Seller has not selected and will not select the Purchased
Securities transferred by it hereunder in a manner so as to adversely affect the
Buyer’s interests.
     (s) There is no UCC filing jurisdiction for filing of a financing statement
in order to establish perfection with respect the Seller’s interest in the
Purchased Securities other than Maryland.
     (t) The information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of the Seller to the Buyer in connection
with the negotiation, preparation or delivery of this Agreement or included
herein or delivered pursuant hereto, when taken as a whole, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. All written information furnished after
the date hereof by or on behalf of the Seller to the Buyer in connection with
this Agreement and the transactions contemplated hereby will be true, complete
and accurate in every material respect, or (in the case of projections) based on
reasonable estimates, on the date as of which such information is stated or
certified.
     (u) The use of all funds acquired by the Seller under this Agreement will
not conflict with or contravene any of Regulations T, U or X promulgated by the
Board of Governors of the Federal Reserve System.
     (v) As of the date hereof, the exact legal name of the Seller is, and since
the Seller was formed has been, the name set forth for it on the signature page
hereto and the Seller has not had (i) any prior name or (ii) any trade names.
     (w) The consideration received by the Seller in connection with the
transfer of the Purchased Securities by the Seller under this Agreement
constitutes fair consideration and reasonably equivalent value for such
Purchased Securities.
     (x) The consummation of the transactions contemplated by this Agreement are
in the ordinary course of business of the Seller.
9. NEGATIVE COVENANTS OF THE SELLER.
          The Seller shall not without the prior written consent of Buyer:
     (a) take any action which would directly or indirectly impair or adversely
affect Buyer’s title to the Purchased Securities;
     (b) move its chief executive office from the address or change its
jurisdiction of organization from the jurisdiction referred to in Section 8(p)
of this Annex I unless it shall have provided the Buyer 30 days’ prior written
notice of such change;

Annex I-8



--------------------------------------------------------------------------------



 



     (c) engage in any conduct or activity that could subject its assets to
forfeiture or seizure;
     (d) make any material change in the nature of its business as carried on at
the date hereof;
     (e) create, incur, assume or suffer to exist Liens of any nature whatsoever
on any of the Purchased Securities, whether real, personal or mixed, now or
hereafter owned, other than the Liens created in connection with the
transactions contemplated by this Agreement; nor shall such Seller cause any of
the Purchased Securities to be sold, pledged, assigned or transferred; or
     (f) transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Securities (or any of them) to any Person other than
Buyer, or engage in repurchase transactions or similar transactions with respect
to the Purchased Securities (or any of them) with any Person other than Buyer so
long as such Purchased Securities are subject to the Agreement.
10. AFFIRMATIVE COVENANTS OF THE SELLER.
     (a) The Seller shall promptly notify Buyer of any material adverse change
in its business operations and/or financial condition; provided, however, that
nothing in this Section 10 shall relieve the Seller of its obligations under the
Agreement.
     (b) The Seller (1) shall defend the right, title and interest of Buyer in
and to the Purchased Securities against, and take such other action as is
necessary to remove, the Liens, security interests, claims and demands of all
Persons (other than security interests by or through Buyer) and (2) shall take
all action reasonably requested by the Buyer to ensure that Buyer will have a
first priority security interest in the Purchased Securities subject to the
Transaction in the event the Transaction is recharacterized as a secured
financing.
     (c) The Seller will permit Buyer, or any designated representative thereof,
to inspect such Seller’s records with respect to the Purchased Securities and
the conduct and operation of its business related thereto upon reasonable prior
written notice from Buyer, or any designated representative thereof, at such
reasonable times and with reasonable frequency, and to make copies of extracts
of any and all thereof.
     (d) If the Seller shall at any time become entitled to receive or shall
receive any rights, whether in addition to, in substitution of, as a conversion
of, or in exchange for the Purchased Securities, or otherwise in respect
thereof, the Seller shall accept the same as Buyer’s agent, hold the same in
trust for Buyer and deliver the same forthwith to Buyer in the exact form
received, duly endorsed by the Seller to Buyer, if required, together with an
undated bond or other securities power covering such certificate duly executed
in blank to be held by Buyer hereunder as additional collateral security for the
Transaction. If any sums of money or property so paid or distributed in respect
of the Purchased Securities shall be received by the Seller, the Seller shall
promptly deliver such amounts to the Buyer.
     (e) At any time from time to time upon prior written request of Buyer, at
the sole expense of the Seller, the Seller will promptly and duly execute and
deliver such further

Annex I-9



--------------------------------------------------------------------------------



 



instruments and documents and take such further actions as Buyer may reasonably
request for the purposes of obtaining or preserving the full benefits of this
Agreement including the first priority security interest granted hereunder and
of the rights and powers herein granted (including, among other things, filing
such UCC financing statements as Buyer may reasonably request). If any amount
payable under or in connection with any of the Purchased Securities shall be or
become evidenced by any promissory note, other instrument or chattel paper, such
note, instrument or chattel paper shall be promptly delivered to Buyer, duly
endorsed in a manner satisfactory to Buyer, to be held as a Purchased Security
under the Transaction pursuant to this Agreement, and the documents delivered in
connection herewith.
     (f) If any amounts are required to be withheld for U.S. federal income tax
purposes with respect to any payments to Buyer in connection with the
Transaction effected by this Agreement, Seller shall so withhold (if so
required) and shall make payments to Buyer so that the net amount received by
Buyer after such withholding equals the amount Buyer would have received if such
withholding were not required. The Buyer will deliver such form or forms as the
Seller reasonably requests to minimize or avoid any such withholding.
     (g) The Seller shall provide Buyer with the following financial and
reporting information:
     (i) Within 45 days after the last day of the first three fiscal quarters in
any fiscal year, an unaudited statement of the Seller’s income and expenses for
such quarter and assets and liabilities as of the end of such quarter; and
     (ii) Within 90 days after the last day of its fiscal year, an audited
statement of the Seller’s income and expenses for such year and assets and
liabilities as of the end of such year.
     (h) The Seller shall timely file all tax returns that are required to be
filed by them and shall timely pay all taxes due, except for any such taxes as
are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided.
     (i) The Seller shall give notice to the Buyer immediately after a
responsible officer of the Seller has any knowledge of the occurrence of any
Event of Default or Default.
     (j) All information, reports, exhibits, schedules, financial statements or
certificates of the Seller or any of its officers furnished to the Buyer
hereunder and during the Buyer’s diligence of the Seller is and will be true and
complete and not fail to disclose any material facts or omit to state any
material fact necessary to make the statements therein or therein, in light of
the circumstances in which they are made, not misleading. All required financial
statements delivered by the Seller to the Buyer pursuant to this Agreement shall
be prepared in accordance with GAAP, or as applicable, in the case of SEC
filings, the appropriate SEC accounting requirements.
     (k) If an Event of Default has been declared or deemed declared, the Seller
shall cooperate reasonably with the Buyer.

Annex I-10



--------------------------------------------------------------------------------



 



11. EVENTS OF DEFAULT; INDEMNITY.
Paragraph 11 of the Master Agreement is hereby deleted in its entirety and
replaced with the following:
     (a) After the occurrence and during the continuance of an Event of Default
hereunder, the Seller hereby appoints the Buyer as its attorney-in-fact for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing or endorsing any instruments that Buyer may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Each of the
following shall constitute an “Event of Default” hereunder:
     (i) the Seller fails to transfer the Purchased Securities to Buyer upon
payment of the Purchase Price on the Purchase Date;
     (ii) the Seller fails to repurchase the Purchased Securities or
substantially similar securities held by the Buyer on the Repurchase Date by
paying the Repurchase Price and such failure continues unremedied for two
consecutive Business Days;
     (iii) an Act of Insolvency occurs with respect to the Seller or any
Affiliate thereof;
     (iv) the Seller shall have defaulted in any of its obligations under the
Stock Purchase Agreement;
     (v) any representation made by the Seller (other than any representations
regarding the eligibility of the Purchased Securities set forth in Section 19 of
this Annex I), shall have been incorrect or untrue in any material respect when
made or repeated or deemed to have been made or repeated and shall not have been
cured within 5 days of the date the Seller has actual knowledge or has received
written notice of such breach;
     (vi) the Seller shall admit its inability to, or its intention not to,
perform any of its obligations hereunder;
     (vii) the Seller shall have assigned or purported to assign this Agreement,
or any of its rights hereunder, except to an Affiliate, without obtaining the
prior written consent of Buyer; or
     (viii) the Seller fails to comply with any of its other agreements or
covenants in, or provisions of, this Agreement and such failure continues for a
period of 5 days after the earlier of (i) the date on which the Seller obtains
knowledge thereof or (ii) the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Seller by Buyer.
     (b) Provided an Event of Default has occurred and is continuing, the Buyer
may, at its option (which option shall be deemed to have been exercised
immediately upon the occurrence of an event described in clause (iii) of
Section 11(a)), declare an Event of Default to have

Annex I-11



--------------------------------------------------------------------------------



 



occurred hereunder and, upon the exercise or deemed exercise of such option, the
Transaction shall terminate, meaning that the Repurchase Date hereunder shall,
if it has not already occurred, be deemed immediately to occur. The Buyer shall
(except upon the occurrence of any event deemed to have been declared an Event
of Default pursuant to the preceding sentence) give notice to the Seller of the
exercise of such option as promptly as practicable.
     (c) If the Buyer exercises or is deemed to have exercised the option
referred to in clause (b) of this Section, (i) the Seller’s obligation to
repurchase all Purchased Securities or substantially similar securities held by
Buyer, at the Repurchase Price, shall thereupon become immediately due and
payable, and (ii) all Income paid after such exercise or deemed exercise shall
be retained by Buyer applied to the unpaid Repurchase Price and any other
amounts owing by the Seller hereunder.
     (d) If the Buyer exercises or is deemed to have exercised the option
referred to in clause (b) of this Section, the Seller hereby acknowledges and
agrees that the Purchased Securities or substantially similar securities (A) may
be sold by the Buyer, or (B) in Buyer’s sole discretion, in lieu of selling all
or a portion of the Purchased Securities or substantially similar securities,
may give the Seller credit for such Purchased Securities or substantially
similar securities in an amount equal to the price therefor obtained from a
generally recognized source or the most recent closing bid quotation from such a
source.
     (e) The parties acknowledge and agree that (1) the Purchased Securities are
instruments traded in a recognized market, (2) in the absence of a generally
recognized source for prices or bid or offer quotations for any Security, Buyer
may establish the source therefor in its sole discretion, (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities), and
(4) any sale of the Securities by the Buyer shall be deemed to have been
conducted in a commercially reasonable manner for all purposes under applicable
law.
     (f) Buyer shall pay to the Seller an amount equal to the excess of the
aggregate purchase price paid by the purchasers in any sale of the Purchased
Securities or substantially similar securities (or an amount equal to the excess
of such credit as determined in Section 11(d)(B) above) following the
declaration or deemed declaration of an Event of Default, as reduced by any
expenses incurred by Buyer in connection with such sale or liquidation, over the
aggregate Repurchase Price hereunder and any other amounts payable by the Seller
hereunder.
     (g) To the extent permitted by applicable law, the Seller shall be liable
to Buyer for interest on any amounts owing by the Seller hereunder, from the
date the Seller becomes liable for such amounts hereunder until such amounts are
(i) paid in full by the Seller or (ii) satisfied in full by the exercise of the
rights hereunder. Interest on any sum payable by the Seller to Buyer under this
Section 11 shall be at a rate equal to 14% per annum.
     (h) Subject to the notice and grace periods set forth herein, each party to
this Agreement may exercise any or all of the remedies available to such party
immediately upon the declaration or deemed declaration of an Event of Default
and at any time during the continuance thereof. Neither any failure nor any
delay on the part of any party to this Agreement in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right,

Annex I-12



--------------------------------------------------------------------------------



 



power, remedy or privilege hereunder shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
     (i) Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and the Seller hereby expressly waives any defenses
the Seller might otherwise have to require Buyer to enforce its rights by
judicial process. Seller also waives any defense the Seller might otherwise have
arising from the use of nonjudicial process, disposition of any or all of the
Purchased Securities or substantially similar securities, or from any other
election of remedies. The Seller recognizes that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length.
     (j) The Seller hereby agree to indemnify Buyer and its Affiliates and each
of their officers, directors, employees and agents (each, an “Indemnified
Party”) from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, taxes (including stamp, excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Purchased Securities or in connection with this Agreement or any of the
transactions contemplated by this Agreement and the documents delivered in
connection herewith), fees, costs, expenses (including reasonable attorneys fees
and disbursements actually incurred to external counsel) or disbursements (all
of the foregoing, collectively “Indemnified Amounts”) which may at any time
(including, without limitation, such time as this Agreement shall no longer be
in effect and the Transaction shall have been repaid in full) be imposed on or
asserted against any Indemnified Party in any way whatsoever arising out of or
in connection with, or relating to, this Agreement or the Transaction hereunder
or any action taken or omitted to be taken by any Indemnified Party under or in
connection with any of the foregoing, including without limitation in connection
with the enforcement of this Agreement or any other agreement evidencing the
Transaction, whether in action, suit or litigation or bankruptcy, insolvency or
other similar proceeding affecting creditors’ rights generally; provided, that
the Seller shall not be liable for Indemnified Amounts resulting from the gross
negligence or willful misconduct of any Indemnified Party.
     (k) Notwithstanding anything herein to the contrary, any payment made by
the Seller, within the applicable grace period described above, to cure any
failure by the Seller to repurchase the Purchased Securities or substantially
similar securities held by Buyer on the Repurchase Date, shall be made by it on
or before 2:00 p.m. (New York time) on the date such failure is so cured. Any
such payment received by or on behalf of the Buyer after 2:00 p.m. (New York
time) shall be deemed to be received on (the next succeeding Business Day.
12. CONDITIONS PRECEDENT.
     The Buyer’s agreement to enter into the initial Transaction under the
Agreement is subject to the prior or contemporaneous satisfaction of all of the
following conditions precedent (the first date on which all such conditions
precedent shall have been satisfied, the “Effective Date”):

Annex I-13



--------------------------------------------------------------------------------



 



     (a) Agreements. The Buyer shall have received the Agreement, duly executed
and delivered by each of the parties hereto. In addition, the Seller and the
Buyer shall have received the Stock Purchase Agreement, dated as of the date
hereof (the “Stock Purchase Agreement”), duly executed and delivered by the
Seller and the Buyer. The Buyer shall have received one or more cross receipts,
satisfactory to the Buyer in its sole discretion and duly executed and delivered
by the applicable repo lender(s) for the Seller, to the effect that upon its
receipt of the payment of certain amounts by the Buyer, such repo lender(s)
shall deliver the Purchased Securities in its possession to the Buyer or the
Buyer shall have previously received the Purchased Securities held by any repo
lender which has not provided such a cross receipt.
     (b) Seller’s Certificate. The Buyer shall have received a certificate from
the secretary of the Seller, in form and substance satisfactory to the Buyer,
attaching a good standing certificate and certified copies of the Seller’s
charter and by-laws (or equivalent documents) and of all corporate or other
authority of the Seller with respect to the execution, delivery and performance
of the Agreement and each other document to be delivered by it from time to time
in connection herewith and certifying as to the incumbency of each person
authorized to execute on behalf of the Seller the Agreement or any related
document on behalf (and the Buyer may conclusively rely on such certificate
until it receives notice in writing from the Seller to the contrary).
     (c) Opinions of Counsel. The Buyer shall have received opinions of legal
counsel to the Seller with respect to the Agreement and the matters contemplated
hereunder, including, without limitation, a customary due authority opinion,
which opinions shall be satisfactory to the Buyer in form and substance.
     (d) Other Documents. The Buyer shall have received such other documents as
the Buyer, or its counsel, may reasonably request.
     (e) Representations and Warranties. Both immediately before and after
giving effect to such Transaction, all of the representations and warranties
made by the Seller pursuant to the Agreement shall be true, correct and complete
in all material respects on and as of the Purchase Date for such Transaction
with the same force and effect as if made on and as of such date (or, if any
representation or warranty is expressly stated to have been made as of a
specific date, or with respect to a specific period, as of such specific date or
period).
     (f) Fees and Expenses. The Buyer shall have received payment from Seller of
an amount equal to the actual costs and expenses incurred by the Buyer in
connection with the development, preparation and execution of the Agreement, and
any other documents prepared in connection herewith, including, without
limitation, the fees and expenses of Mayer, Brown, Rowe & Maw LLP, counsel to
the Buyer, provided that a statement of such fees shall have been delivered
prior to 11:00 A.M. New York City time on the date hereof.
13. USE OF EMPLOYEE PLAN ASSETS.
Paragraph 18 of the Master Agreement is hereby deleted in its entirety and
replaced with the following:

Annex I-14



--------------------------------------------------------------------------------



 



     Both the Buyer and the Seller represent, warrant and covenant to the other
with respect to the Transaction that it is not, and is not acting on behalf of,
(i) an “employee benefit plan” as defined in Section 3(3) of ERISA, whether or
not subject to Title I of ERISA, (ii) a “plan” as defined in Section 4975 of the
Code, or (iii) an entity deemed to hold plan assets of any of the foregoing.
14. BUYER AS ATTORNEYS-IN-FACT. The Buyer is hereby appointed to act after the
declaration or deemed declaration of a Default or Event of Default as the
attorney-in-fact of the Seller for the purpose of carrying out the provisions of
this Agreement and taking any action and executing any instruments that Buyer
may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, Buyer shall have the right and
power after the declaration or deemed declaration of any Default or Event of
Default to receive, endorse and collect all checks made payable to the order of
the Seller representing any payment on account of the principal of or interest
on any of the Purchased Securities and to give full discharge for the same.
15. REPURCHASE TRANSACTIONS. Buyer may engage in repurchase transactions with
the Purchased Securities or otherwise pledge, transfer, hypothecate or
rehypothecate the Purchased Securities, but no such transaction shall relieve
the Buyer of its obligations to resell and transfer securities that, in the
reasonable discretion of the Buyer, are substantially the same as the Purchased
Securities (based on weighted average coupon, weighted average life, weighted
average FICO of the underlying mortgagors, weighted average loan to value of the
underlying mortgage loans, occupancy status and documentation type) to the
Seller pursuant to the terms hereof.
16. NOTICES AND OTHER COMMUNICATIONS.
     Paragraph 13 of the Master Agreement is hereby deleted and replaced in its
entirety with the following:
     Except as otherwise expressly provided herein, all notices or
communications shall be in writing (including, without limitation, by e-mail,
facsimile or telex communication) or confirmed in writing and such notices and
other communications shall, when mailed, e-mailed, communicated by facsimile
transmission or telexed, be effective when received at the address for notices
for the party to whom such notice or communications is to be given as set forth
in Annex II hereto.
     Notwithstanding the foregoing, a facsimile transmission shall be deemed to
be received when transmitted so long as the transmitting machine has provided an
electronic confirmation of such transmission. Any notices or communications sent
via e-mail shall be followed with a telephone call on the same day to confirm
receipt of such e-mail. Either party may revise any information relating to it
by notice in writing to the other party, which notice shall be effective on the
third Business Day following receipt thereof.
17. EXPENSES. The Seller shall pay its own expenses and all reasonable
out-of-pocket costs and expenses (including reasonable fees and disbursements of
counsel) of Buyer incident to

Annex I-15



--------------------------------------------------------------------------------



 



the enforcement of payment of amounts due under the Agreement, whether by
judicial proceedings or otherwise, including, without limitation, in connection
with bankruptcy, insolvency, liquidation, reorganization, moratorium or other
similar proceedings involving the Seller. Notwithstanding any provision hereof
to the contrary, the obligations of the Seller under this Section 17 shall be
effective and enforceable whether or not the Transaction remains outstanding and
shall survive payment of all other obligations owed by the Seller to Buyer.
18. COUNTERPARTS. The Agreement may be executed in any number of counterparts,
each of which counterparts shall be deemed to be an original, and such
counterparts shall constitute but one and the same instrument.
19. REPRESENTATIONS RELATING TO THE PURCHASED SECURITIES. The Seller hereby
represents and warrants, with respect to each Purchased Security, as follows:
     (a) Upon payment of the Purchase Price as directed by Seller pursuant
hereto, such Purchased Securities are free and clear of any lien, encumbrance or
impediment to transfer (including any “adverse claim” as defined in
Section 8-102(a)(1) of the UCC), and Seller is the recordholder and beneficial
owner of and has good and marketable title to and the right to sell and transfer
such Purchased Securities to Buyer and, upon transfer of such Purchased
Securities to Buyer, Buyer shall be the owner of such Purchased Securities free
of any adverse claim. In the event the Transaction is recharacterized as a
secured financing of the Purchased Securities, the provisions of the Agreement
are effective to create in favor of Buyer a valid security interest in all
rights, title and interest of Seller in, to and under the Purchased Securities
and Buyer shall have a valid, perfected first priority security interest in the
Purchased Securities;
     (b) information set forth in the Confirmation is true and correct in all
material respects;
     (c) no payment under such Security is currently past its contractual due
date or has been past its contractual due date since its issuance date;
     (d) the Seller has received all consents and approvals required by the
terms of such Security to the transfer to Buyer of its interest and rights in
such Security; and
     (e) Buyer’s purchase of such Security shall not constitute a violation of
any restriction on transfer applicable to such Security pursuant to its terms,
or a breach of Section 5 of the Securities Act.
20. AMENDMENT/WAIVERS.
     (a) Amendments. Any amendment, modification or supplement to this Annex I
or the Agreement shall be in writing signed by the parties hereto.
     (b) Waiver. Any waiver of any provision of this Agreement, and any consent
to any departure by the Buyer from the terms of any provision of this Agreement,
shall be effective only in the specific instance and for the specific purpose
for which given. No notice to or demand upon the Buyer in any instance hereunder
shall entitle the Buyer to any other or further notice or demand in similar or
other circumstance.

Annex I-16



--------------------------------------------------------------------------------



 



     (c) Costs and Expenses. The costs and expenses associated with any
amendment, modification or supplement pursuant to this Section 20 shall be borne
by the party requesting such amendment, modification or supplement.
21. TAX TREATMENT. Each Party intends that the Transaction effected by this
Agreement be treated as a sale of the Purchased Securities for U.S. federal
income tax purposes, and the Parties hereby agree to file all tax returns and
otherwise treat the transaction for U.S. federal income tax purposes
consistently therewith. All provisions of the Agreement shall be construed to
achieve the aforementioned treatment for U.S. federal, state, and local income
and franchise tax purposes. None of the parties to this Agreement shall take any
contrary position unless required by applicable law.
22. SUBMISSION TO JURISDICTION AND WAIVER OF IMMUNITY.
     (a) Each Party irrevocably and unconditionally (i) submits to the
non-exclusive jurisdiction of any United States federal or New York state court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or the Transaction
under this Agreement and (ii) waives, to the fullest extent it may effectively
do so, any defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and any right of jurisdiction on account of its
place of residence or domicile.
     (b) To the extent that either party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
or judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under the Agreement or relating in any way to this Agreement or the Transaction
under this Agreement.
23. CHARACTERIZATION OF THIS AGREEMENT. Each of the Seller and the Buyer hereby
acknowledges and agrees:
     (a) that the Transaction is a “repurchase agreement” as that term is
defined in Section 101(47) of Title 11 of the Bankruptcy Code (except insofar as
the Purchased Securities subject to such Transaction, or the term of such
Transaction, would render such definition inapplicable), a “forward contract” as
that term is defined in Section 101(25) of the Bankruptcy Code (except insofar
as the Purchased Securities subject to such Transaction would render such
definition inapplicable), a “securities contract” as that term is defined in
Section 741(7) of the Bankruptcy Code, and/or a “master netting agreement” as
that term is defined in Section 101(38A) of the Bankruptcy Code; and
     (b) that each assignment, transfer or payment of Purchased Securities or
Repurchase Price is a “margin payment” as that term is defined in
Sections 101(38), 741(5) and 761(15) of the Bankruptcy Code, or a “settlement
payment” as that term is defined in Sections 101(51A) and 741(8) of the
Bankruptcy Code.

Annex I-17



--------------------------------------------------------------------------------



 



     Seller and Buyer further intend that Buyer’s right to liquidate, terminate
or accelerate the Purchased Securities delivered to Buyer in connection with the
Transaction hereunder, and to exercise any other remedies pursuant to Section 11
hereof, are contractual rights to liquidate, terminate or accelerate such
Transaction as described in Sections 555, 556, 559 and 561 of the Bankruptcy
Code.
     Each of the Buyer and the Seller hereby covenants and agrees that it shall
not challenge such characterizations of this Agreement, the Transaction
hereunder or of any of the payments or actions referred to above.
24. NO RECOURSE. Except with respect to any indemnification rights the Buyer may
have against the Seller, no recourse shall be had against the Seller with
respect to any of the payment obligations, covenants, agreements,
representations or warranties of the Seller contained in this Agreement, and the
Buyer’s recourse shall be limited to its rights in the Purchased Securities.
25. BINDING TERMS. All of the covenants, stipulations, promises and agreements
in the Agreement shall bind the successors and assigns of the parties hereto,
whether expressed or not.
26. TERMINATION.
          Paragraph 15(a) of the Master Agreement is hereby deleted in its
entirety and replaced with the following:
          The rights and obligations of the parties under this Agreement and
under the Transaction shall not be assigned by either party other than to one of
its Affiliates without the prior written consent of the other party, and any
such assignment without the prior written consent of the other party shall be
null and void. The Seller shall maintain a register of the ownership of the
Buyer’s rights hereunder, and in the event of any assignment of this agreement
by the Buyer, the Buyer shall present a copy of such assignment to the Seller,
and the Seller shall record the name(s) and address(es) of the assignee(s) in
the register. The parties shall be entitled to rely upon the register as proof
of the ownership of the Buyer’s rights hereunder. Subject to the foregoing, this
Agreement and the Transaction shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Annex I-18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and the Seller have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
day and year first above written.

          RCG PB, LTD, as Buyer    
 
       
By:
  /s/ Jeffrey M. Solomon     
 
       
Name:
  Jeffrey M. Solomon     
Title:
  Authorized Signatory     
 
        HANOVER CAPITAL MORTGAGE HOLDINGS, INC.,
as Seller    
 
       
By:
  /s/ John A. Burchett     
 
       
Name:
  John A. Burchett     
Title:
  Chairman, President and CEO     

Second Amended and Restated Annex I to
Master Repurchase Agreement

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF CONFIRMATION

     
TO:
  Hanover Capital Mortgage Holdings, Inc.
 
  200 Metroplex Drive
 
  Edison, NJ 08817

 
  Attention: Harold McElraft
 
  Tel: 732-593-1044
 
  Fax: 732-548-0286
and
   
 
  Hanover Capital Mortgage Holdings, Inc.
 
  1 Exchange Plaza/55 Broadway
 
  Suite 3002
 
  New York, NY 1006
Attention: James Strickler
 
  Tel: 212-227-0075 ext 5003
 
  Fax: 212-227-5434
 
   
FROM:
  RCG PB, Ltd
 
  c/o Ramius Advisors, LLC
 
  666 Third Avenue, 26th Floor
 
  New York, New York 10017
 
  Attention: Julian Vulliez / John Holmes / Owen Littman
 
  Tel.: 212-845-7941 / 212-201-4851 / 212-201-4841
 
  Fax: 212-845-7960 / 212-845-7999 / 212-845-7995  
 
  RE:

RCG PB, Ltd (the “Buyer”) is pleased to confirm your sale and our purchase of
the Purchased Securities described below pursuant to the Master Repurchase
Agreement (including the supplemental terms set forth in the Second Amended and
Restated Annex I thereto dated as of November 13, 2007), dated as of August 10,
2007 (the “Agreement”).
DESCRIPTION OF PURCHASED SECURITIES:

      CUSIP   Unpaid Principal Balance                                          
     

Exh. A-1

 



--------------------------------------------------------------------------------



 



The Agreement is incorporated by reference into this Confirmation and made a
part hereof as if it were fully set forth herein. All capitalized terms used
herein but not otherwise defined shall have the meanings specified in the
Agreement.

                  BY: RCG PB, LTD    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



ANNEX II
Names and Addresses for Communications Between Parties
HANOVER CAPITAL MORTGAGE HOLDINGS, INC.
200 Metroplex Drive
Edison, NJ 08817
Attention: Suzette Berrios
Tel: 732-593-1038
Fax: 732-548-0286
RCG PG, LTD
c/o Ramius Advisors, LLC
666 Third Avenue, 26th Floor
New York, New York 10017
Attention: Julian Vulliez / John Holmes / Owen Littman
Tel.: 212-845-7941 / 212-201-4851 / 212-201-4841
Fax: 212-845-7960 / 212-845-7999 / 212-845-7995

 